DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 9/6/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 
Regarding claim 14, it is noted that the rejection characterize the portion 2a as the claimed heat-dissipation base; in this case if the base is not considered to comprise portions 2b, then the base 2a is in the form of a metal plate of uniform thickness.  The examiner considers this characterization of the base plate 2a to be reasonable because although the base plate and cooling fins are formed of an integral metal material, both the present application and the Kato reference characterize portions of the integral base material as different singular parts. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (U.S. Pub #2017/0278770), in view of Inoue (U.S. Pub #2017/0271240).
With respect to claim 9, Kato teaches a semiconductor module comprising: 
a fin-integrated heat-dissipation base (Fig. 1, base 2; fins 2c and Paragraph 23) comprising a heat dissipation base and a plurality of cooling fins projecting from the heat-dissipation base; and 
a semiconductor assembly (Fig. 1, semiconductor elements 10a/10b; Paragraph 23) provided on the heat-dissipation base on a side of the heat-dissipation base opposite the cooling fins, 
a cooling case (Fig. 1, 4) configured to accommodate the cooling fins, the cooling case comprising a bottom plate and side walls;
wherein the cooling fins are located intermediate the heat-dissipation base and the bottom plate of the cooling case,
wherein a bending width of the heat-dissipation base is 200 um or less (Fig. 4 and Paragraph 38-39).  

Kato does not teach 
coolant channels comprising openings provided in the bottom plate of the cooling case and configured to run coolant inside of the cooling case via the openings, 
wherein assuming that an imaginary plane passes through a first end portion and a second end portion of the heat-dissipation base, the second end 
Inoue teaches a cooling case (Figs. 1 and 4, 15), and coolant channels (Fig. 8a, 25e/25f; Paragraph 39) comprising openings provided in the bottom plate of the cooling case and configured to run coolant inside of the cooling case via the openings,
wherein the opening comprise a center axis that is perpendicular to an imaginary plane that passes through a first end portion and a second end portion of the heat-dissipation base, the second end portion on a side opposite to the first end portion side in a longitudinal direction of the heat-dissipation base (Figs. 1-2, i.e. the openings for channels 5d/5e is perpendicular to the surface of the base).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide coolant channels configured to run coolant inside the cooling case of Kato, wherein the opening of the coolant channels is perpendicular to a plane that passes through end portions of the base, as taught by Inoue in order to pipe cooling liquid through the cooling case with improved pressure distribution (Paragraph 13 and 16).
Furthermore, a center axis of each of the openings is deviated from a perpendicular line to the imaginary plane of the base according to an amount of warp in the base; since Kato discloses that it is possible to fabricate a base that has zero/minimal warp then the center axis of the openings of the combination of 

With respect to claim 12, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) are provided in end portions of the bottom plate of the cooling case in the longitudinal direction.  It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide opening in the cooling case of Kato in end portions as taught by Inoue in order to provide multiple flow passages and avoid decrease in cooling performance (Paragraph 50-51). 
With respect to claim 13, Inoue the openings of the coolant channels comprise a first opening for allowing coolant into the cooling case and a second opening for allowing coolant out of the cooling case (Fig. 8A, 25e and 25f), wherein each of the first opening and the second opening is provided in a corresponding corner portion of the bottom plate of the cooling case, and wherein the corresponding corner portion of the bottom plate corresponding to the first opening is located diagonally across from the corresponding corner portion of the bottom plate corresponding to the second opening.
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide opening in the cooling case of Kato in diagonal corner portions as taught by Inoue in order to provide multiple flow passages and avoid decrease in cooling performance (Paragraph 50-51). 

claim 14, Kato teaches a semiconductor module comprising: 
a fin-integrated heat-dissipation base (Fig. 1, base 2a; fins 2c and Paragraph 23) comprising a heat dissipation base and a plurality of cooling fins projecting from the heat-dissipation base; 
the heat-dissipation base being in the form of a metal plate of uniform thickness (Fig. 1, 2a has a uniform thickness); and 
a semiconductor assembly (Fig. 1, semiconductor elements 10a/10b; Paragraph 23) provided on the heat-dissipation base on a side of the heat-dissipation base opposite the cooling fins, 
a cooling case (Fig. 1, 4) configured to accommodate the cooling fins, the cooling case comprising a bottom plate and side walls;
wherein the cooling fins are located intermediate the heat-dissipation base and the bottom plate of the cooling case,
wherein a bending width of the heat-dissipation base is 200 um or less (Fig. 4 and Paragraph 38-39).  

Kato does not teach 
coolant channels comprising openings provided in the cooling case and configured to run coolant inside of the cooling case via the openings, 
wherein assuming that an imaginary plane passes through a first end portion and a second end portion of the heat-dissipation base, the second end portion on a side opposite to the first end portion side in a longitudinal direction of 
With respect to claim 15, Kato teaches that the cooling case (Fig. 1, 4) comprises a bottom plate and side walls, wherein the cooling fins (Fig. 1, 2c) are located intermediate the heat-dissipation base (Fig. 1, 2a) and the bottom plate of the cooling case, 
but does not teach
wherein the openings of the coolant channels provided in the cooling case are provided in the bottom plate of the cooling case,
and wherein the openings of the coolant channels are provided in end portions of the bottom plate of the cooling case in the longitudinal direction.
Inoue teaches a cooling case (Figs. 1 and 4, 15), and coolant channels (Fig. 6, 15e/15f; Paragraph 39) comprising openings provided in the bottom plate of the cooling case and configured to run coolant inside of the cooling case via the openings,
wherein the opening comprise a center axis that is perpendicular to an imaginary plane that passes through a first end portion and a second end portion of the heat-dissipation base, the second end portion on a side opposite to the first end portion side in a longitudinal direction of the heat-dissipation base (Figs. 1-2, i.e. the openings for channels 5d/5e is perpendicular to the surface of the base).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide coolant channels configured to run 

With respect to claim 16, Inoue teaches that the openings of the coolant channels (Fig. 8A, 25e/25f) are provided in end portions of the bottom plate of the cooling case in the longitudinal direction.  It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide opening in the cooling case of Kato in end portions as taught by Inoue in order to provide multiple flow passages and avoid decrease in cooling performance (Paragraph 50-51). 
With respect to claim 17, Inoue the openings of the coolant channels comprise a first opening for allowing coolant into the cooling case and a second opening for allowing coolant out of the cooling case (Fig. 8A, 25e and 25f), wherein each of the first opening and the second opening is provided in a corresponding corner portion of the bottom plate of the cooling case, and wherein the corresponding corner portion of the bottom plate corresponding to the first opening is located diagonally across from the corresponding corner portion of the bottom plate corresponding to the second opening.
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide opening in the cooling case of Kato in . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826